Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                                CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT


  BLAZE FL STORE 3, LLC, a Florida Limited
  Liability Company, d/b/a BLAZE PIZZA;
  BLAZE FL STORE 5, LLC, a Florida Limited
  Liability Company, d/b/a BLAZE PIZZA;
  BLAZE FL STORE 6, LLC, a Florida Limited
  Liability Company, d/b/a BLAZE PIZZA;

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues BLAZE FL STORE 3, LLC, a Florida Limited Liability

  Company, d/b/a BLAZE PIZZA; BLAZE FL STORE 5, LLC, a Florida Limited Liability

  Company, d/b/a BLAZE PIZZA; and BLAZE FL STORE 6, LLC, a Florida Limited Liability

  Company, d/b/a BLAZE PIZZA (collectively referred to as “Defendants”), for declaratory and

  injunctive relief, attorneys’ fees, expenses and costs (including, but not limited to, court costs and

  expert fees) pursuant to 42 U.S.C. § 12182 et. seq., and the 2010 Americans with Disabilities Act

  (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is a complaint for breach of contract and injunctive relief seeking enforcement

  of the Confidential Settlement Agreement and General Releases (copies attached as Exhibit A,
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 20




  Exhibit B, and Exhibit C) reached in the case of HOWARD COHAN v. BLAZE FL STORE 3,

  LLC et al, 9:18-CV-81239-JIC (S.D. Fla.) (dismissed by order upon settlement) which arose out

  of Plaintiff’s claims of discrimination caused by certain barriers encountered by Plaintiff on

  Defendants’ properties that prevented Plaintiff from the full and equal enjoyment of places of

  public accommodation in violation of Title III of the Americans with Disabilities Act.

         2.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on

  Defendants’ violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

         3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                 PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

         5.      Upon information and belief, Defendants are the lessees, operators, owners and

  lessors of the Real Properties, which are subject to this suit, and are located at:

              a. BLAZE FL STORE 3, LLC: 2146 N. Federal Hwy., Boca Raton, FL 33431 (“Store

                 3”);

              b. BLAZE FL STORE 5, LLC: 250 S. State Rd. 7, Royal Palm Beach, FL 33414

                 (“Store 5”); and
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 20




               c. BLAZE FL STORE 6, LLC: 4665 PGA Blvd., Palm Beach Gardens, FL 33418

                  (“Store 6”);

  and are the owners of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          6.      Defendants are authorized to conduct, and are in fact conducting, business within

  the State of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.      Plaintiff visited Defendants’ Premises on:

               a. Store 3: June 25, 2018;

               b. Store 5: June 12, 2018; and

               c. Store 6: June 21, 2018.

  At the time of Plaintiff’s visits to the Premises, Plaintiff required the use of fully accessible

  restrooms and fully accessible service and eating areas. Plaintiff personally visited the Premises,

  but was denied full and equal access and full and equal enjoyment of the facilities, services, goods,

  and amenities within the Premises, even though he was a “bona fide patron”.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 20




          9.       Defendants’ Premises are places of public accommodation as defined by Title III

  of the ADA and as such are governed by the ADA.

          10.      On or about September 14, 2018, Plaintiff filed a lawsuit against Defendants

  seeking to force Defendants to comply with the ADA and applicable regulations thereto. See

  HOWARD COHAN v. BLAZE FL STORE 3, LLC et al, 9:18-CV-81239-JIC (S.D. Fla.).

          11.      On or about January 3, 2019, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

          12.      In connection with said dismissal, Plaintiff and Defendants entered into three

  separate Confidential Settlement Agreement and General Releases (See Exhibit A, Exhibit B, and

  Exhibit C) on or about December 18, 2018.

          13.      Each of the Confidential Settlement Agreement and General Releases required

  Defendants to complete all modifications to the Premises by on or about May 18, 2019.

          14.      Defendants have failed to complete the required modification(s) to the Premises as

  required by the ADA and the Confidential Settlement Agreement and General Releases and

  Defendants have failed to give notice of any reasons or documentation for non-compliance.

          15.      Plaintiff again personally visited Defendants’ Premises on the following dates (and

  prior to instituting this action):

                a. Store 3: February 27, 2020, May 30, 2020, and October 3, 2020;

                b. Store 5: October 8, 2019 and October 1, 2020; and

                c. Store 6: November 6, 2019.

          16.      Plaintiff required the use of fully accessible restrooms and fully accessible service

  and eating areas. Plaintiff was denied full and equal access and full and equal enjoyment of the
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 20




  facilities, services, goods, and amenities within the Premises, even though he was a “bona fide

  patron”.

         17.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendants modify the Premises or modify

  the policies and practices to accommodate individuals who have physical disabilities.

         18.     Plaintiff is continuously aware of the violations at Defendants’ Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

         19.     Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendants’ discrimination until Defendants are compelled to comply with the

  requirements of the ADA.

         20.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendants’ discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         21.     Completely independent of the personal desire to have access to these places of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 20




  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.

         22.     Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendants modify the Premises or modify the policies and practices to accommodate individuals

  who have physical disabilities to confirm said modifications have been completed in accordance

  with the requirements of the ADA.

                                    COUNT I
                VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

         23.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

  above as if fully stated herein.

         24.     On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         25.     Congress found, among other things, that:
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 20




               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;

               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         26.      Congress explicitly stated that the purpose of the ADA was to:
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 20




                a. provide a clear and comprehensive national mandate for elimination of

                   discrimination against individuals with disabilities;

                b. provide clear, strong, consistent, enforceable standards addressing discrimination

                   against individuals with disabilities; and

                c. invoke the sweep of congressional authority, including the power to enforce the

                   fourteenth amendment and to regulate commerce, in order to address the major

                   areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).

          27.      Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

  Defendants’ Premises are places of public accommodation covered by the ADA by the fact they

  provide services to the general public and must be in compliance therewith.

          28.      Defendants have discriminated and continue to discriminate against Plaintiff and

  others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

  services, facilities, privileges, advantages and/or accommodations located at the Premises, as

  prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

  architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

          29.      Plaintiff has visited Premises, and has been denied full and safe equal access to the

  facilities and therefore suffered an injury in fact.

          30.      Plaintiff would like to return and enjoy the goods and/or services at Premises on a

  spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

  Defendants’ failure and refusal to provide disabled persons with full and equal access to their

  facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

  architectural barriers that are in violation of the ADA.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 20




           31.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

  of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

  requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

  Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

  Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

  for any subsequent violation.

           32.      Based on a preliminary inspection of the Premises, Defendants are in violation of

  42 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and are

  discriminating against Plaintiff as a result of, inter alia, the following specific violations:

      I.         Store 3

           Outdoor Seating

                 a. Failure to provide seating for a person(s) with a disability that has the correct clear

                    floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                    and 306.

                 b. Failure to provide a sufficient amount of seating when dining surfaces are provided

                    for the consumption of food or drink for a person(s) with a disability in violation of

                    2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

           Unisex Restroom #1

                 c. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                    exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                    404, 404.1, 404.2, 404.2.9 and 309.4.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 10 of 20




           d. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1. (trash can in clear space)

           e. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

           f. Failure to provide proper signage for an accessible restroom or failure to redirect a

              person with a disability to the closest available accessible restroom facility in

              violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

              703.5 and 703.7.2.1.

           g. Failure to provide operable parts that are functional or are in the proper reach ranges

              as required for a person with a disability in violation of 2010 ADAAG §§ 309,

              309.1, 309.3, 309.4 and 308. (incorrect door handle – round and not self-opening)

           h. Failure to provide the proper spacing between a grab bar and an object projecting

              out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3. (paper towel

              dispenser)

           i. Failure to provide the water closet in the proper position relative to the side wall or

              partition in violation of 2010 ADAAG §§ 604 and 604.2.

        Unisex Restroom #2

           j. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

              404, 404.1, 404.2, 404.2.9 and 309.4.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 11 of 20




              k. Failure to provide sufficient clear floor space around a water closet without any

                 obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                 603.2.3, 604, 604.3 and 604.3.1. (trash can in clear space)

              l. Failure to provide the proper insulation or protection for plumbing or other sharp

                 or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                 and 606.5.

              m. Failure to provide the proper spacing between a grab bar and an object projecting

                 out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3. (paper towel

                 dispenser)

              n. Failure to provide proper knee clearance for a person with a disability under a

                 counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                 606.2.

              o. Failure to provide operable parts that are functional or are in the proper reach ranges

                 as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                 309.1, 309.3, 309.4 and 308. (incorrect door handle – round and not self opening)

     II.      Store 5

           Unisex Restroom #1

              a. Failure to provide the water closet in the proper position relative to the side wall or

                 partition in violation of 2010 ADAAG §§ 604 and 604.2.

              b. Failure to provide proper signage for an accessible restroom or failure to redirect a

                 person with a disability to the closest available accessible restroom facility in

                 violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                 703.5 and 703.7.2.1.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 12 of 20




           c. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,

              404.2.4 and 404.2.4.1. (paper towel in maneuvering clearance)

           d. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1. (hand dryer in clear space)

           e. Failure to provide the correct opening width for a forward approach into a urinal,

              stall door or lavatory (sink) in violation of 2010 ADAAG §§ 305, 305.7.1, 404,

              605.3 and 606.2. (trash can in approach to sink)

           f. Failure to provide the correct height for a table surface or for a baby changing table,

              in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

              1991 ADA Standards.

           g. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

              606.2.

        Unisex Restroom #2

           h. Failure to provide proper signage for an accessible restroom or failure to redirect a

              person with a disability to the closest available accessible restroom facility in

              violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

              703.5 and 703.7.2.1.

           i. Providing a swinging door or gate with improper maneuvering clearance(s) due to

              a wall or some other obstruction in violation of 2010 ADAAG §§ 404, 404.1, 404.2,
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 13 of 20




              404.2.4 and 404.2.4.1. (paper towel dispenser is in the maneuvering clearance of

              the door)

           j. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1. (hand dryer in the clear space)

           k. Failure to provide sufficient clear floor space around a water closet without any

              obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

              603.2.3, 604, 604.3 and 604.3.1. (trash can in clear space)

           l. Failure to provide the water closet in the proper position relative to the side wall or

              partition in violation of 2010 ADAAG §§ 604 and 604.2.

           m. Failure to provide the correct height for a table surface or for a baby changing table,

              in violation of 2010 ADAAG §§902, 902.1, 902.2, 902.3, and/or §4.32.4 of the

              1991 ADA Standards.

           n. Failure to provide mirror(s) located above lavatories or countertops at the proper

              height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

           o. Failure to provide proper knee clearance for a person with a disability under a

              counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

              606.2.

        Accessible Tables Outside

           p. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 14 of 20




                   q. Failure to provide a sufficient amount of seating when dining surfaces are provided

                      for the consumption of food or drink for a person(s) with a disability in violation of

                      2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

      III.         Store 6

             Outdoor Seating

                   a. Failure to provide seating for a person(s) with a disability that has the correct clear

                      floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                      and 306.

                   b. Failure to provide a sufficient amount of seating when dining surfaces are provided

                      for the consumption of food or drink for a person(s) with a disability in violation

                      of 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

             Men’s Restroom

                   c. Failure to provide sufficient clear floor space around a water closet without any

                      obstructing elements in this space in violation of 2010 ADAAG §§4.22.3, 603,

                      603.2.3, 604, 604.3 and 604.3.1. (trash can in clear space)

                   d. Failure to provide a coat hook within the proper reach ranges for a person with a

                      disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

                   e. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                      exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                      404, 404.1, 404.2, 404.2.9 and 309.4.

             33.      To the best of Plaintiff’s belief and knowledge, Defendants have failed to eliminate

   the specific violations set forth in paragraph 32 herein.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 15 of 20




          34.     Although Defendants are charged with having knowledge of the violations,

   Defendants may not have actual knowledge of said violations until this Complaint makes

   Defendants aware of same.

          35.     To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

          36.     As the owners, lessors, lessees or operators of the Premises, Defendants are

   required to comply with the ADA. To the extent the Premises, or portions thereof, existed and

   were occupied prior to January 26, 1992, the owners, lessors, lessees or operators have been under

   a continuing obligation to remove architectural barriers at the Premises where removal was readily

   achievable, as required by 28 C.F.R. §36.402.

          37.     To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owners, lessors, lessees or operators of the Premises were under an

   obligation to design and construct such Premises such that they are readily accessible to and usable

   by individuals with disabilities, as required by 28 C.F.R. §36.401.

          38.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendants, pursuant to 42 U.S.C. § 12205.

          39.     All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

          40.     In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

   ADAAG standards.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 16 of 20




          41.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the Subject Facilities to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendants and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendants are in violation of the ADA;

                2. That this Court enter an Order requiring Defendants to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;

                3. That this Court enter an Order directing the Defendants to evaluate and neutralize

                   their policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendants to undertake and complete corrective

                   procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                             COUNT II
                                        BREACH OF CONTRACT

          42.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22

   above as if fully stated herein.
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 17 of 20




           43.      On or about December 18, 2018, Plaintiff and Defendants entered into Confidential

   Settlement Agreement and General Releases (See Exhibit A, Exhibit B, and Exhibit C). Through

   these Settlement Agreements, Defendants agreed to make modifications to Defendants’ Premises

   as outlined in the agreements. The Confidential Settlement Agreement and General Releases

   required Defendants to complete all modifications to the Premises by on or about May 18, 2019.

           44.      Plaintiff has performed all conditions precedent to be performed by him under the

   Confidential Settlement Agreement and General Releases.

           45.      Since May 18, 2019, Defendants have failed to complete the modifications

   promised in the Confidential Settlement Agreement and General Releases. Specifically,

   Defendants have failed to address the following violations:

      I.         Store 3

           Unisex Restroom South

                 a. Provide a gate or door with a continuous opening pressure of no greater than 5 lbs.,

                    not to exceed the limits for a person with a disability in compliance with the

                    standards set forth in 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and 309.4.

                 c. Provide sufficient clear floor space around a water closet without any obstructing

                    elements in this space in compliance with the standards set forth in 2010 ADAAG

                    §§4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1.

                 d. Provide the proper insulation or protection for plumbing or other sharp or abrasive

                    objects under a sink or countertop in compliance with the standards set forth in

                    2010 ADAAG §§ 606 and 606.5.

           Unisex Restroom East
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 18 of 20




               e. Provide a gate or door with a continuous opening pressure of no greater than 5 lbs.,

                  not to exceed the limits for a person with a disability in compliance with the

                  standards set forth in 2010 ADAAG §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

               c. Provide sufficient clear floor space around a water closet without any obstructing

                  elements in this space in compliance with the standards set forth in 2010 ADAAG

                  §§4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1.

               d. Provide the proper insulation or protection for plumbing or other sharp or abrasive

                  objects under a sink or countertop in compliance with the standards set forth in

                  2010 ADAAG §§ 606 and 606.5.

     II.       Store 5

            Men’s Restroom

               a. Provide the water closet in the proper position relative to the side wall or partition

                  in compliance with the standards set forth in 2010 ADAAG §§ 604 and 604.2.

            Outdoor Seating

               b. Provide seating for a person(s) with a disability that has the correct clear floor space

                  for forward approach in compliance with the standards set forth in 2010 ADAAG

                  §§ 902, 902.2, 305 and 306.

               c. Provide a sufficient amount of seating when dining surfaces are provided for the

                  consumption of food or drink for a person(s) with a disability in compliance with

                  the standards set forth in 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

     III.      Store 6

            Men’s Restroom
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 19 of 20




                a. Provide a gate or door with a continuous opening pressure of no greater than 5 lbs.,

                   not to exceed the limits for a person with a disability in compliance with the

                   standards set forth in 2010 ADAAG §§ 404, 404.1, 404.2, 404.2.9 and 309.4.

                b. Provide sufficient clear floor space around a water closet without any obstructing

                   elements in this space in compliance with the standards set forth in 2010 ADAAG

                   §§4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1.

                e. Provide a coat hook that was previously positioned properly (but no longer), back

                   into a properly positioned place for a person with a disability in compliance with

                   the standards set forth in 2010 ADAAG §§ 603, 603.4 and 308.

          Outdoor Seating

                f. Provide seating for a person(s) with a disability that has the correct clear floor space

                   for forward approach in compliance with the standards set forth in 2010 ADAAG

                   §§ 902, 902.2, 305 and 306.

                g. Provide a sufficient amount of seating when dining surfaces are provided for the

                   consumption of food or drink for a person(s) with a disability in compliance with

                   the standards set forth in 2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

          46.      Plaintiff has been damaged by the Defendants breaches of the Confidential

   Settlement Agreement and General Releases. Specifically, Plaintiff has had to retain the services

   of the undersigned attorney to pursue this action for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendants and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Defendants have failed to comply with their respective

                   Confidential Settlement Agreement and General Releases;
Case 9:20-cv-82132-DMM Document 1 Entered on FLSD Docket 11/20/2020 Page 20 of 20




           2. That this Court enter an Order requiring Defendants to alter their facilities to make

              them accessible to and usable by individuals with disabilities to the full extent

              required by Title III of the ADA;

           3. That this Court award reasonable attorney’s fees, all costs (including, but not

              limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

              and as provided in the Confidential Settlement Agreement and General Releases;

              and,

           4. That this Court award such other and further relief as it may deem necessary, just

              and proper.

        Dated November 20, 2020.

                                     Sconzo Law Office, P.A.
                                     3825 PGA Boulevard, Suite 207
                                     Palm Beach Gardens, FL 33410
                                     Telephone: (561) 729-0940
                                     Facsimile: (561) 491-9459

                                     By: /s/ Gregory S. Sconzo
                                     GREGORY S. SCONZO, ESQUIRE
                                     Florida Bar No.: 0105553
                                     Primary Email: greg@sconzolawoffice.com
                                     Secondary Email: alexa@sconzolawoffice.com
